—Order, Supreme Court, New York County (Juanita Bing Newton, J.), entered on or about September 30, 1997, which denied appellant surety’s motion for remission of cash bail forfeited on March 18, 1996, unanimously affirmed, without costs.
The surety’s motion for remission of bail, made some 16 months after forfeiture of the bail at issue, was untimely (see, CPL 540.30 [2]). Moreover, the surety did not sustain her burden of submitting a detailed affidavit showing that defendant’s absence was non-willful (see, Matter of Indemnity Ins. Co. v People, 133 AD2d 345, 346, lv denied 70 NY2d 613), and, in any event, there are no exceptional circumstances warranting the relief sought (see, People v Cotto, 262 AD2d 138). Concur — Mazzarelli, J. P., Andrias, Wallach, Lerner and Rubin, JJ.